Deen, Chief Judge.
An appellant may not complain of invited error in a request to charge. Coleman v. State, 141 Ga. 737 (4) (82 SE 227) (1914). Immediately prior to the court’s instructions to the jury in this aggravated assault case he instructed the court reporter, after conferring with the attorneys, that the record should show defendant’s counsel had requested that "the defense of reasonable fears” not be charged, but that a charge on the law of accident was requested. The court thereupon omitted instructions on Code Ann. § 26-903 (1) and (2) relating to the use of force in defense of habitation where the defendant reasonably believed such force necessary to repel an unlawful assault, etc. This appears to have been the "reasonable fears” request. A proper instruction was given on the law of accident. Since the defense had requested the case to be presented in this guise, whether or not the instructions and omissions would otherwise have been proper is a moot question.

Judgment affirmed.


Birdsong and Carley, JJ., concur. Shulman, J., not participating.